                             IN THE LINITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION


JUSTIN SCOTT SCHIMPF,                                        )
                                                             )
                           I'la int i1l.                     )
                                                             )
                                                             )
                                                             )
WILLIAM C. BOSWORTH,                 et    al,               )
                                                             )
                           Def-cndants                       )    Civil Action No. 3:20-CV-0036-C-BN


                                                          IIDER

       Betbre the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising the Court that                Plaintiff s claims should be dismissed   as


either being barred by immunities or currently barred by Heck v. Humphrey, 512 U.S. 477

(1994).'

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the                    Court. For the reasons stated

therein, Plaintifls complaint and all claims therein are hereby DISMISSED as either being

barred by cenain immunities or be2n8 barred und er Heck v. Humphrey.

       SoORDERED tti:.               //          auyof March, 2020



                                                                                 n..44
                                                         S             C     INGS
                                                                 IOR        ED STATES DI            CT JUDGE


           I Plaintiffhas failed to file any objections and the time to do so has            ired
